Citation Nr: 0010125	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-10 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
service-connected right shoulder disability from June 18, 
1997, to April 3, 1998.

2.  Entitlement to an evaluation greater than 20 percent for 
service-connected right shoulder disability from April 3, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from May 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1998 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a right 
shoulder disability and assigned a non-compensable evaluation 
from June 18, 1997.  Subsequently, by a January 1999 
decision, a compensable (10 percent) evaluation was assigned, 
effective from June 18, 1997.  Thereafter, by a July 1999 
decision, a 20 percent evaluation was assigned, effective 
from April 3, 1998.

Initially, the Board notes that the veteran testified at a 
February 2000 hearing that he had received medication for his 
right shoulder pain from a VA medical center (VAMC) in 
Tucson, Arizona.  He also testified that he underwent surgery 
on his right shoulder in Tucson in August 1999 (i.e., after 
his most recent VA examination in April 1999).  However, 
treatment records from the Tucson, Arizona VAMC and the pre- 
and post-operative treatment records from his August 1999 
surgery have not been associated with the record.  Therefore, 
VA's duty to assist requires a remand for the RO to obtain 
such records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Next, the Board notes that each of the ways in which a 
shoulder disability may be rated contemplates problems with 
movement.  See 38 C.F.R. § 4.71a (1999).  Consequently, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in June 1998 and April 1999 the veteran's 
complaints of right shoulder pain were noted.  Additionally, 
clinical findings relative to his right shoulder were made.  
At the June 1998 examination, range of motion studies 
disclosed abduction to 150 degrees, external rotation to 80 
degrees, and flexion to 150 degrees.  X-rays showed a 
Bankhart lesion in the inferior of the right shoulder.  The 
examiner opined that the veteran had "subluxability" of the 
right shoulder with chronic pain with some evidence of 
"hyperlaxity" of the shoulder in all directions, but also 
opined that he did not have evidence of an unstable shoulder.  
Thereafter, while the examiner opined that the veteran had 
specific functional impairment secondary to pain, as well as 
some weakness secondary to his pain and fatigability, no 
attempt was made to quantify the veteran's pain in terms that 
can be used to apply pertinent rating criteria.  Thereafter, 
at the April 1999 examination, range of motion studies 
disclosed reduced motion in the veteran's right shoulder.  
Specifically, abduction to 70 degrees, forward flexion to 80 
degrees, external rotation to 45 degrees, and internal 
rotation to 70 degrees.  The examiner also reported that, at 
70 degrees of abduction, when externally rotated, the arm 
seemed to shift slightly as if it was unstable and this was 
quiet painful to the veteran.  It was also reported that the 
veteran had weakness to resistance in both abduction and 
flexion and the post-operative scar was raw, as well as 
mildly tender.  It was opined that the veteran's right 
shoulder had generalized limitation of all motions and some 
weakness.  Yet, as before, no attempt was made to quantify 
the veteran's pain in terms that can be used to apply 
pertinent rating criteria.  Although the June 1998 examiner 
indicated that it was not possible to say how much worse the 
shoulder would be during repeated use or flare-ups, given 
that the veteran has apparently undergone another surgical 
procedure, the Board finds that another attempt to quantify 
functional losses as required by DeLuca be undertaken.  On 
remand, the examiner should provide his/her best judgment as 
to the level of disability caused by the pain with use or 
flare-ups, etc., and to report such an opinion in terms that 
can be used to apply the rating criteria.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all pre- and 
post-operative treatment records 
surrounding the veteran's August 1999 
right shoulder surgery, including all 
physical therapy records, as well as all 
treatment records maintained at the 
Tucson, Arizona VAMC.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected right 
shoulder disability.  The examiner should 
review the claims file, examine the 
veteran, and provide findings that take 
into account all functional impairments 
due to his service-connected disability.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected right shoulder 
disability.  Because the record shows 
that the veteran sustained a work-related 
right shoulder injury in April 1998, if 
it is not possible to distinguish between 
the difficulties affecting the right 
shoulder due to non-service-connected 
impairment, the examiner should 
specifically say so.  The examiner should 
conduct complete range of motion studies.  
Specifically, the examiner should conduct 
an evaluation of the veteran's right 
shoulder that takes into account all 
functional impairment such as pain on 
use, weakness, fatigability, abnormal 
movement, etc.  It should be noted 
whether the functional debility 
experienced by the veteran equates to 
limitation of motion of the arm to 25 
degrees from the body, equates to 
limitation of motion to midway between 
the side and shoulder level, or equates 
to limitation of motion of the arm to the 
shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca, supra.  The examiner 
should also state whether the veteran's 
right shoulder has malunion, nonunion, or 
dislocation, and if so, whether it is 
with or without loose movement.  
Additionally, the examiner should also 
indicate whether any post-operative scar 
is superficial, poorly nourished, with 
repeated ulceration, or is tender and 
painful on objective demonstration.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action, including 
consideration of "staged" ratings under 
Fenderson v. West, 12 Vet. App. 119 
(1999), should be undertaken on the basis 
of the entire record.  Adjudication of 
the claim should include consideration by 
the RO of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, 4.118 (1999) 
and the precepts of DeLuca, supra, and 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


